DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because, on page 1, under “CROSS-REFERENCE TO RELATED APPLICATION”, U.S. Patent No. 10,485,533 is not cited as being issued from U.S Patent Application No. 15/583,879.  
Appropriate correction is required.

Claim Objections
Claim 19 is objected to because of an informality, which can be corrected as follows:  In line 1, “comprising” should be replaced by –comprises a--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-5, 7, 8, 11, 12, 15, and 17-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gresl et al. (5,507,755).  With respect to claims 1-5, 7, 8, 15 and 17, Gresl et al. disclose, at least in figures 1, 2A, 7A, and 9D-9F and col. 4, lines 1-36; col. 5, lines 13-25; col. 6, lines 42-63; and col. 7, lines 11-45; a tissue closure device (a combination of 88 and 10), comprising: a longitudinal body (88) having a proximal portion (98) for manual disposition and a distal portion (96) for insertion into an opening in a tissue layer, the proximal portion having a proximal facing surface and the distal portion having an outer surface; and a suture holding element (74) supported by the distal portion and having an opening (a slot or aperture, according to col. 6, lines 14-17), wherein the longitudinal body defines a path (108) between a proximal opening on the proximal facing surface and a distal opening on the outer surface, and the path is aligned with the opening in the suture holding element when the suture holding element is in a deployed position (as shown in fig. 1), wherein the proximal facing surface is on a guard or shield (a flange at the top of 98, as shown in fig. 7A), wherein the guard or shield is substantially planar, wherein the proximal facing surface extends laterally of the outer surface, wherein the proximal facing surface is flat, wherein the proximal portion has a taper distal of the proximal facing surface (below 98, as shown in fig. 7A), wherein the proximal portion has a grasping surface positioned distal of the proximal facing surface (below 98, as shown in fig. 7A), wherein the device further comprises a pull rod (104) extending through the longitudinal body and configured to deploy the suture holding element, wherein the device further comprises an actuator (partial-loop portion at the proximal end of 104) connected to the pull rod, wherein the path is oblique to a longitudinal axis of the tissue closure device (i.e., the longitudinal axis of 10), wherein the suture holding element is configured to pivot relative to the distal portion of the longitudinal body to the deployed position (as shown in fig. 1).
	With respect to claims 18 and 19, Gresl et al. disclose a tissue closure system comprising: a needle assembly (88); a longitudinal body (10) having a proximal portion for manual disposition and a distal portion for insertion into an opening in a tissue layer (e.g., CC  or DD, as shown in fig. 9B), the proximal portion having a proximal facing surface and the distal portion having an outer surface; and a suture holding element (74) supported by the distal portion and having an opening (a slot or aperture, according to col. 6, lines 14-17), wherein the longitudinal body defines a path between a proximal opening (at a proximal end of 30, as shown in fig. 1) on the proximal facing surface and a distal opening (at a distal end of 30, as shown in fig. 1) on the outer surface, and the path is aligned with the opening in the suture holding element when the suture holding element is in a deployed position (as shown in fig. 1), wherein the needle assembly comprising proximal handle (at 98) and a needle shaft (below 98, as shown in fig. 7A).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6, 9, 10, 16, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gresl et al. (5,507,755) in view of Davis et al. (6,273,871).  Gresl et al. disclose the invention substantially as claimed, wherein Gresl et al. disclose a proximal portion (98) including a proximal facing surface or a proximal handle (98).  However, Gresl et al. do not explicitly that the proximal facing surface has an elliptical perimeter; or that the proximal portion has a pair of grasping surfaces on opposing sides of the longitudinal body, wherein the grasping surface includes grooves, knurling, dimples, and/or surface variations or textures.  Gresl et al. also do not explicitly disclose that the proximal opening has a conical or funnel-shaped lead-in or that the proximal handle has concave surfaces extending on opposite sides. Davis et al. teach, at least in figures 2-3 and 6 and col. 5, lines 16-43; a proximal facing surface (of wing 71) having an elliptical perimeter; or a proximal portion (70) having a pair of grasping surfaces (on wings 71) on opposing sides of a longitudinal body (50), wherein each grasping surface includes surface textures (hemispherical bumps, as seen in fig. 2-3).  It would have been obvious to one having ordinary skill in the art at the time the invention was made, in view of Davis et al., to modify the proximal portion of Gresl et al., so that it has a proximal facing surface with an elliptical perimeter or a pair of grasping surfaces on opposite sides of the longitudinal body.  Such modifications would allow the longitudinal body to have surfaces for firm grasping and manipulation of the longitudinal body outside of a tissue surface.   Davis et al. further teach a proximal opening (75) having a conical or funnel-shaped lead-in (according to col. 5, lines 29-35).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the proximal opening of Gresl et al., so that it has a conical or funnel-shaped lead-in.  Such a modification would allow the aligning of the distal end of a “long, thin, and flexible medical device” (according to Davis et al.) with the lumen of the longitudinal body.   Furthermore, Davis et al. teach, in figures 2 and 3, a proximal handle (combination of 70 and 72) having concave surfaces (the tapering, concave surfaces between 71 and 72, shown in fig. 3) extending on opposite sides.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the proximal handle of Gresl et al., so that it has concave surfaces extending on opposite sides. Such a modification would allow a proximal portion of the proximal handle to be connected to shafts of a distal portion of the proximal handle, wherein shafts which would aid in the anchorage of the needle assembly in tissue.

Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record, alone or in combination, discloses a tissue closure device comprising: a longitudinal body having a proximal portion, the proximal portion having a proximal facing surface and the distal portion having an outer surface; and a suture holding element supported by the distal portion and having an opening, wherein the longitudinal body defines a path between a proximal opening on the proximal facing surface , and a distal opening on the outer surface, and the path is aligned with the opening in the suture holding element when the suture holding element is in a deployed position, wherein the longitudinal body defines a second path between a second proximal opening on the proximal facing surface and a second distal opening on the outer surface.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Applicant’s arguments with respect to claims 1-12 and 15-20 have been considered but are moot because of the new and restated grounds of rejection based on Gresl et al.
In view of Applicant’s amendment of May 18, 2022, the nonstatutory double patenting rejection, set forth in the Office action of February 18, 2022, is hereby withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Harada et al. (8,876,840) teach a needle assembly.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771